Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 02/19/2021 is acknowledged.  The traversal is on the ground(s) that the nanoparticle of Group IV is similar to the nanoparticle in Group III and there would be no serious burden to search this group.  The amended claims are not drawn to a nanoparticle and thus the traversal is not relevant to the elected group.

Status of the Application
	Claims 26, 27, 29 and 35-51 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/07/2009 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 26, 27, 29 and 35-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims are drawn to a method of treating an individual in need of adoptive cell therapy, a method of producing an immune response to any cancer and a method of immunizing an individual against any cancer comprising administering a SNA comprising a nanoparticle, an oligonucleotide and an antigen. Thus the nature of the invention relies upon treating or producing an immune response in an individual with cancer from the vast number of cancers known using a broad genus of cells comprising a SNA composition as claimed.

A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating treatment and inducing an immune response in an individual having any cancer by using adoptive cell therapy with a SNA was nascent at the time of filing.  While it was known that cells comprising SNA’s having cancer antigens in a nanoparticle were known to have unique properties that make them ideal for nucleic acid delivery (see Kapadia et al. "Spherical nucleic acid nanoparticles: Therapeutic potential." BioDrugs 32.4 (2018): 297-309. page 298), challenges using SNAs and delivery to disease sites were also known (see page 306). 
Adoptive cell therapy is known for having advantages over traditional chemotherapy as a treatment for cancer (see Bielamowicz, et al. "Adoptive cell therapies for glioblastoma." Frontiers in oncology 3 (2013): 275. Page 2).  Bielamowicz, 
Thus the prior art does not predictably teach using adoptive cell therapy to treat any cancer type wherein the cell comprise a SNA comprising a nanoparticle, an oligonucleotide and an antigen.
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that inhibition of the HIF1alpha pathway would lead to treatments or prevention of the vast number of vascular diseases or disorders, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount 
	The working embodiment in the instant application describes activation of a cellular response and reduction of tumor burden in a C57BL/6 murine model wherein the SNA modulate TLR. The working embodiment in the instant application does not include experiments demonstrating treatment of any cancer type with the broadly claimed composition comprising any SNA comprising a nanoparticle, any oligonucleotide sequence and an antigen. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.


Written Description
Claims 26, 27, 29 and 35-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
“An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).”
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical 
The claims are drawn to a genus of compositions with any SNA comprising a nanoparticle, any oligonucleotide sequence and an antigen with the function of treating any cancer type, producing any immune response and immunizing an individual against any cancer type.
The specification as filed describes a single composition comprising a SNA consisting of a CpG oligonucleotide having SEQ ID No. that is used in a murine mouse model to activate a cellular response and reduce one type of tumor.  The question becomes which composition comprising the claimed components would provide a description of that accurately represents the genus claimed such that, one of skill in the art could not conclude that Applicant was in possession of the entire genus with the function of treating or immunizing a subject against the vast number of cancer types claimed.
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of Vas-Cath at page 1116).  
The specification as filed does not provide a description of a representative number of species that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of SNA compositions that is required to practice any of the claimed methods. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 27, 29 and 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 23, 24, 30, 31, 34, 39, 41, 44 and 49-55 of Patent Application 16/328,025. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of using an obvious variation of the compositions of ‘025 and it would have been obvious to use in the compositions of ‘025 in the methods of the instant claims. Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of the instant claims. 

Claims 26, 27, 29 and 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1, 2, 4, 5, 15-19, 21, 22, 28, 29, 31, 34, 36, 37, 50, 53 and 54 of Patent Application 16/611,548. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of using an obvious variation of the compositions of ‘548 and to methods of treatment and it would have been obvious to use in the compositions of ‘548 in the methods of the instant claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635